

Execution Copy


THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933




DT ACCEPTANCE CORPORATION
RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
April 18, 2014 (the “Effective Date”), by and between DT Acceptance Corporation,
an Arizona corporation (the “Company”) and Raymond C. Fidel (the “CEO”).


1.    THE AWARD.


1.1        Grant and Issuance of Shares. Upon April 18, 2014 (the “Award Date”)
the Company hereby grants to the CEO 0.7243 of a share of Common Stock of the
Company, par value $0.001 per share, as adjusted from time to time pursuant to
Section 8 (the “Initial Shares”), upon the terms and conditions set forth in
this Agreement. Subject to the provisions of Section 1.3, on the Award Date the
CEO shall acquire from the Company and the Company shall issue to the CEO the
Initial Shares in consideration for the CEO’s past service with the Company. As
a condition to the issuance and delivery of the Initial Shares, the CEO shall
execute and deliver to the Company contemporaneously with the execution of this
Agreement: (a) two originals of an Assignment Separate from Certificate duly
endorsed (with date and number of shares blank) in the form attached as Exhibit
A to this Agreement and (b) if the CEO is currently married, a Consent of Spouse
in the form attached as Exhibit B to this Agreement.


1.2        Certificate Registration. The certificate for the Initial Shares
shall be registered in the name of the CEO.


1.3        Issuance of Initial Shares in Compliance with Law. The issuance of
the Initial Shares shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
No Initial Shares shall be issued hereunder if their issuance would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal

WEST\245959304.8

--------------------------------------------------------------------------------



counsel to be necessary to the lawful issuance of any Initial Shares shall
relieve the Company of any liability in respect of the failure to issue such
Initial Shares as to which such requisite authority shall not have been
obtained. As a condition to the issuance of the Initial Shares, the Company may
require the CEO to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.


1.4        Concurrent Repurchase of Initial Shares. As a condition to the grant
of the Initial Shares, the CEO agrees to properly file with the Internal Revenue
Service no later than the thirtieth (30th) day following the Award Date an
election under Section 83(b) of the Code, as described in Section 9.2 of this
Agreement (the “Election”), with respect to the portion of the Initial Shares
that are unvested as of the Award Date. Upon receipt of a copy of the CEO’s
timely Election, the Company shall repurchase from the CEO the number of shares
of Common Stock of the Company (the “Tax Shares”) determined by dividing the
Taxable Fair Market Value (as defined below) by the Fair Market Value Per Share
(as defined below). Subject to the Election, the Tax Shares shall be deemed
vested in full effective as of the Award Date. The aggregate repurchase price
for the Tax Shares shall equal the product of the number of Tax Shares and the
Fair Market Value Per Share. In lieu of paying the aggregate repurchase price
for the Tax Shares to the CEO, the Company shall pay such amount directly to the
applicable taxing authorities in satisfaction of the CEO’s tax obligations
arising with respect to the award of the Initial Shares and the CEO’s Election.
Immediately following the vesting of the Tax Shares, a number of shares of
Common Stock of the Company (the “Initial Vested Shares”) equal to the excess of
the Tax Liability Shares (as defined below) over the Tax Shares shall be vested
in full. The Initial Vested Shares may be resold to the Company at any time
after October 1, 2014 at a price equal to their fair market value as of the time
of sale, such valuation to be determined by the Company in consultation with an
independent valuation expert.


For purposes of this agreement (i) “Taxable Fair Market Value” means the
aggregate fair market value of the Initial Shares, as determined by the Company
pursuant to Section 9.3, multiplied by the applicable federal and state minimum
statutory withholding rates effective as of the Award Date; (ii) “Fair Market
Value Per Share” means the fair market value per share of Common Stock of the
Company, as determined by the Company pursuant to Section 9.3 effective as of
the Award Date; (iii) “Tax Liability Shares” means the number of shares of
Common Stock of the Company determined by dividing the Aggregate Tax Liability
(as defined below) by the Fair Market Value Per Share; and (iv) “Aggregate Tax
Liability” means the aggregate fair market value of the Initial Shares, as
determined by the Company pursuant to Section 9.3, multiplied by the CEO’s
actual federal and state income tax rates effective as of the Award Date as such
rates shall be provided by the CEO and confirmed by the Company.


2.        VESTING OF SHARES.


2.1        Conditions Precedent to Vesting. The number of Initial Shares over
the number of Tax Shares plus Initial Vested Shares (the “Remaining Shares”)
shall vest and become “Vested Shares” as provided in and on the Vesting Dates
(as defined below) set forth in Section 2.2 below; provided, that (a) in each
case, the CEO's Service (as defined below)

2
WEST\245959304.8

--------------------------------------------------------------------------------



has not terminated prior to the relevant Vesting Date, and (b) no Remaining
Shares shall become Vested Shares pursuant to Section 2.2(a) below on any
Vesting Date unless, on or prior to December 31, 2015, the CEO has identified,
and the Company has hired, a person to serve in the role of senior executive in
charge of retail operations (the “Hiring Condition”).


2.2        Determination of Vested Shares. The Remaining Shares shall vest and
become Vested Shares as follows:


(a)        Time-Based Vesting. A number of shares of Common Stock of the Company
equal to fifty percent (50%) of the Remaining Shares, or a total of 0.1938 of a
share of Common Stock (the “Time-Based Shares”), shall become Vested Shares as
follows:


(i)    One-third of the Time-Based Shares, or a total of 0.0646 of a share of
Common Stock, shall become Vested Shares on December 31, 2014 (the “First
Vesting Date”);


(ii)    One-third of the Time-Based Shares, or a total of 0.0646 of a share of
Common Stock, shall become Vested Shares on the date which is the first
anniversary of the First Vesting Date (the “Second Vesting Date”); and


(iii)    The remaining one-third of the Time-Based Shares, or a total of 0.0646
of a share of Common Stock, shall become Vested Shares on the date which is the
second anniversary of the First Vesting Date (the “Third Vesting Date” and,
together with the First Vesting Date and the Second Vesting Date, the “Vesting
Dates” and each a “Vesting Date”).


(b)        Performance-Based Vesting. A number of shares of Common Stock of the
Company equal to fifty percent (50%) of the Remaining Shares, or a total of
0.1938 of a share of Common Stock (the “Performance Shares”), shall become
Vested Shares as follows (subject, in each case, to Section 2.3(b) below):


(i)    A number of shares of Common Stock equal to the number derived from the
following calculation shall become Vested Shares on the First Vesting Date: the
product of 0.3333 times the Performance Ratio (as defined below) applicable to
the First Vesting Date, multiplied by the total number of Performance Shares;


(ii)    A number of shares of Common Stock equal to the number derived from the
following calculation shall become Vested Shares on the Second Vesting Date: the
product of 0.3333 times the Performance Ratio applicable to the Second Vesting
Date, multiplied by the total number of Performance Shares; and


(iii)    A number of shares of Common Stock equal to the number derived from the
following calculation shall become Vested Shares on the Third Vesting Date: the
product of 0.3334 times the Performance Ratio applicable to the Third Vesting
Date, multiplied by the total number of Performance Shares.



3
WEST\245959304.8

--------------------------------------------------------------------------------



The number of Remaining Shares which exceed the number of Vested Shares
determined as of any date shall be “Unvested Shares.” For the purposes of this
Agreement, (i)”Service” means the CEO’s employment with the Company or any
parent corporation or subsidiary corporation of the Company; and (ii)
“Performance Ratio” shall mean the result obtained by dividing the Trailing
Twelve Month's Economic Earnings by $70,000,000.00; provided that if the result
of such calculation is greater than 1.0, the Performance Ratio shall be deemed
to be 1.0. The total number of Vested Shares, including the Tax Shares and the
Initial Vested Shares, shall in no event exceed the number of Initial Shares.
The Company, in its sole discretion by action of the Board of Directors, shall
determine the effect of any leave of absence of the CEO on the CEO’s Service,
and whether, subject to Section 2.7, the CEO’s Service has terminated, and the
effective date of such termination.


For purposes of this Agreement “Trailing Twelve Month's Economic Earnings” means
(i) the consolidated income before income taxes of the Company and DriveTime
Automotive Group, Inc. and their consolidated subsidiaries (the “Consolidated
Company”) for the fiscal year ending on the applicable Vesting Date, as set
forth in the Consolidated Company’s consolidated financial statements as
prepared in accordance with generally accepted accounting principles (“GAAP”),
(ii) excluding the quantitative effect of the next twelve (12) months of
ancillary product refunds included in the Consolidated Company's allowance for
credit losses, and (iii) plus the change in deferred income of the Consolidated
Company related to ancillary products and lease originations. The parties hereto
understand and agree that (A) the foregoing calculation is a non-GAAP financial
measure determined by the Company, which is intended to depict the profitability
of the Consolidated Company for operational and cash flow purposes, and (B) the
foregoing definition does not contemplate future changes in the business
operations of the Consolidated Company, or future changes to GAAP, and,
therefore, this definition may vary from time to time depending on the
differences between GAAP and such economic earnings.


2.3        Additional Vesting Provisions.


(a)        With respect to the condition precedent to the vesting of any
Remaining Shares under Section 2.2(a) above, as set forth in Section 2.1(b), if
the Hiring Condition is satisfied on or prior to December 31, 2015 but after the
First Vesting Date, then such number of the Remaining Shares as would have
vested under Section 2.2(a) on the First Vesting Date had the Hiring Condition
been satisfied prior to the First Vesting Date, but did not vest as a result of
Section 2.1(b), shall immediately vest and become Vested Shares on the date the
Hiring Condition is satisfied.


(b)        With respect to the vesting of Performance Shares under
Section 2.2(b) above, this Section 2.3(b) shall be applicable on the Second
Vesting Date and/or the Third Vesting Date if (i) the Performance Ratio was less
than 1.0 with respect to any Vesting Date (such date, a “Shortfall Date”),
(ii) this Section 2.3(b) has not previously been applied to result in a
Performance Ratio of 1.0 with respect to such Shortfall Date, and (iii) the
CEO’s Service has not terminated prior to such Vesting Date. Upon the final
determination of the Trailing Twelve Month's Economic Earnings for the fiscal
year ending on a Vesting Date, any amount of such Trailing Twelve Month's
Economic Earnings that is in excess of $70,000,000.00

4
WEST\245959304.8

--------------------------------------------------------------------------------



shall be added (A) first, to the Trailing Twelve Month's Economic Earnings for
the fiscal year ending on a prior Shortfall Date, if any, and the Performance
Ratio applicable to the fiscal year ending on such Shortfall Date shall be
recalculated (the “Catch-up Ratio”), and (B) thereafter, to the Trailing Twelve
Month's Economic Earnings for the fiscal year ending on a subsequent Shortfall
Date, if any, and the Performance Ratio applicable to the fiscal year ending on
such Shortfall Date shall be recalculated to the Catch-Up Ratio. Any Performance
Shares that would have vested as of the Shortfall Date had the Catch-Up Ratio
been applied at the Shortfall Date shall immediately vest and become Vested
Shares as of the date of determination of the Catch-Up Ratio. For the avoidance
of doubt, any amount of the Trailing Twelve Month's Economic Earnings for any
fiscal year ending on any Vesting Date prior to a Shortfall Date that is in
excess of $70,000,000.00 may be included in any calculation to determine whether
Performance Shares shall become Vested Shares as of a subsequent Short-Fall
Date.


The Company, in its sole discretion by action of the Board of Directors
(excluding the CEO), shall, pursuant to the provisions set forth in Sections
2.2(b) and 2.3(b), confirm the calculation of the applicable Performance Ratio
or Catch-Up Ratio with respect to Performance Shares at any Vesting Date.
Schedule I to this Agreement sets forth examples of the application of
Sections 2.2(b) and 2.3(b) with respect to the vesting of Performance Shares at
an applicable Vesting Date. Notwithstanding any other provision of this
Agreement, any Performance Shares that are Unvested Shares as of immediately
following the final determination of the Trailing Twelve Month's Economic
Earnings for the fiscal year ending on the Third Vesting Date shall
automatically and immediately be surrendered to the Company and cancelled
without any payment to the CEO for such Unvested Shares.


2.4        Effect of Change in Control. Notwithstanding the foregoing, but
subject to Section 2.9 below, in the event of a Change in Control (as defined
below), all Remaining Shares (whether Time-Based Shares or Performance Shares)
acquired by the CEO pursuant to this Agreement shall be deemed Vested Shares
immediately prior to the Change in Control, provided that the CEO’s Service has
not terminated prior to the Change in Control.


For the purposes of this Agreement, a “Change in Control” means the occurrence
of any of the following events:


(a)        the direct or indirect sale, conveyance, transfer, lease or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act of 1934, as amended (the
“Exchange Act”), other than a Permitted Holder;


(b)        the adoption, execution and completion of a plan relating to the
liquidation or dissolution of the Company;


(c)        Any “person” (as defined above) other than a Permitted Holder (as
defined below), becomes the “beneficial owner” (as such term is defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
(c) such person

5
WEST\245959304.8

--------------------------------------------------------------------------------



shall be deemed to have “beneficial ownership” of all shares that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 50% of the
voting power of the Company; or


(d)        the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors;


provided that the contribution of the capital stock of the Company to a holding
company that holds no assets other than such capital stock and has the same
composition of ownership immediately after such contribution that owned such
capital stock immediately before, shall not by itself constitute a “Change of
Control.”
For the purposes of this Agreement, (i) “Permitted Holder” means Ernest C.
Garcia II and any (a) spouse or lineal descendent (whether natural or adopted)
of Mr. Garcia, (b) trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest of which consist of Mr. Garcia and/or any of
the persons referred to in the immediately preceding clause (a); or (c) a
charitable organization or foundation exempt from federal income taxation under
Section 501(c) of the Internal Revenue Code that received an interest in the
Company from a Permitted Holder identified in the preceding clauses (a) or (b);
and (ii) “Continuing Directors” means, as of any date of determination with
respect to the Company, any member of the Board of Directors who (a) was a
member of the Board of Directors on the Award Date, (b) was nominated for
election or elected to such Board of Directors with the approval, recommendation
or endorsement of a majority of the directors who were members of such Board of
Directors on the Award Date or whose nomination or election to the Board of
Directors was previously so approved or (c) was nominated, recommended or
approved for election by a Permitted Holder.


2.5        No Accelerated Vesting in Event of Death. Subject to Section 2.9
below, in the event of the death of the CEO, only such Remaining Shares acquired
by the CEO pursuant to this Agreement that have become Vested Shares pursuant to
Sections 2.2, 2.3 and 2.4 shall be vested as of the date of death, provided that
the CEO’s Service has not terminated prior to such event and the balance of the
Remaining Shares shall be Unvested Shares and shall automatically and
immediately be surrendered to the Company and cancelled without any payment to
the CEO for said Unvested Shares.


2.6        Permanent Disability. Subject to Section 2.9 below, in the event of
the permanent disability of the CEO, only such Remaining Shares acquired by the
CEO pursuant to this Agreement that have become Vested Shares pursuant to
Sections 2.2, 2.3 and 2.4 shall be vested as of the date of the event causing
such permanent disability, provided that the CEO’s Service has not terminated
prior to such event and the balance of the Remaining Shares shall be Unvested
Shares and shall automatically and immediately be surrendered to the Company and
cancelled without any payment to the CEO for said Unvested Shares.


2.7        Termination for Good Reason or Without Cause. Notwithstanding the
foregoing, but subject to Section 2.9 below, if, prior to the Third Vesting

6
WEST\245959304.8

--------------------------------------------------------------------------------



Date, the CEO’s Service is terminated by the CEO for Good Reason or by the
Company without Cause (each as defined below), all Remaining Shares acquired by
the CEO pursuant to this Agreement shall be deemed Vested Shares immediately
prior to such termination.


The Company shall be deemed to have terminated the CEO’s employment for “Cause”
in the event that the CEO’s employment is terminated for any of the following
reasons: (i) the commission of an act of fraud or intentional misrepresentation
or an act of embezzlement, misappropriation or conversion of assets or
opportunities of the Company; (ii) dishonesty or similar willful misconduct in
the performance of duties; (iii) willful violation of any law, rule or
regulation in connection with the performance of duties (other than traffic
violations or similar offenses); provided, that no act or failure to act shall
be considered willful unless done or omitted to be done in bad faith and without
reasonable belief that the action or omission was in the best interests of the
Company; or (iv) conviction of violation of any law, rule or regulation, whether
or not in connection with the performance of duties for the Company that in the
reasonable judgment of the Board of Directors materially affects the reputation
of the Company and/or the ability of the CEO to perform fully his duties to the
Company.


For purposes of this Agreement, “Good Reason” shall mean, without the CEO’s
consent: (i) a material change in the CEO’s status, title, position or
responsibilities which, in the CEO’s reasonable judgment, represents a material
demotion from his current status, title, position or responsibilities as in
effect immediately prior thereto; or any removal of the CEO from or failure to
reappoint or reelect him to any of such positions, except in connection with the
termination of his employment for permanent disability, Cause, as a result of
his death or by the CEO other than for Good Reason; (ii) a reduction in the
CEO’s base salary or any failure to pay the CEO any compensation or benefits to
which he is entitled within fifteen (15) days of the date due; (iii) a failure
by the Company to (A) continue in effect (without reduction in benefit level
and/or reward opportunity) any material compensation or benefit plan in which
the CEO was participating, or (B) provide the CEO with compensation and benefits
at least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each employee benefit plan, program and practice as in effect
from time to time during the term of this Agreement (it being agreed by the
parties that they do not intend by this clause (iii) to include within this
subSection (c) reductions in employee health and welfare benefits (including,
without limitation, health, dental or similar benefit programs) or in other
non-salary, non-bonus and non-equity-based incentive plans and programs if such
reductions are applicable to management-level employees generally); and (iv) any
material breach by the Company of any provision of this Agreement.


2.8        Termination for Cause or Resignation without Good Reason.
Notwithstanding the foregoing, but subject to Section 2.9 below, if, prior to
the Third Vesting Date, the CEO’s Service is terminated by the Company for Cause
or the CEO resigns without Good Reason, then only those Remaining Shares
acquired by the CEO pursuant to this Agreement that have been fully vested
pursuant to Section 2.2, 2.3 and 2.4 shall be deemed Vested Shares immediately
prior to such termination and the balance of the Remaining Shares shall be
Unvested Shares and shall automatically and immediately be surrendered to the
Company and cancelled without any payment to the CEO for said Unvested Shares.

7
WEST\245959304.8

--------------------------------------------------------------------------------





2.9        Excess Parachute Payments. In the event that the acceleration of
vesting of any Unvested Shares pursuant to Sections 2.4 or 2.7, together with
any other payment or benefit received or to be received by the CEO, would
subject the CEO to any excise tax pursuant to Section 4999 of the Internal
Revenue Code (the “Code”) due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, then, notwithstanding the provisions of Section 2.4, the extent to
which such vesting will be accelerated in connection with such Change in Control
shall not exceed the amount of vesting which produces the greatest after-tax
benefit to the CEO. For purposes of the foregoing, the greatest after-tax
benefit shall be determined and reported in writing within thirty (30) days
following the occurrence of the Change in Control by independent public
accountants selected by the Company (the “Accountants”). For the purposes of
such determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the CEO shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make their
required determination. The Company shall bear all fees and expenses the
Accountants may reasonably charge in connection with their services contemplated
by this Section.


3.        UNVESTED SHARE REACQUISITION RIGHT.


3.1        Grant of Unvested Share Reacquisition Right. In the event that the
CEO’s Service is terminated pursuant to Section 2.8, or, if the CEO, the CEO’s
legal representative or other holder of the Remaining Shares attempts to sell,
exchange, transfer, pledge, or otherwise dispose of (other than pursuant to an
Ownership Change Event, as defined in Section 3.2) any Unvested Shares, the
Company shall immediately and automatically reacquire the Unvested Shares, and
the CEO shall not be entitled to any payment therefor (the “Unvested Share
Reacquisition Right”).


3.2        Ownership Change Event. Upon the occurrence of an Ownership Change
Event, any and all new, substituted or additional securities or other property
to which the CEO is entitled by reason of the CEO’s ownership of Unvested Shares
shall be immediately subject to the Unvested Share Reacquisition Right and
included in the terms “Remaining Shares” and “Unvested Shares” for all purposes
of the Unvested Share Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event. For purposes of
determining the Vested Shares following an Ownership Change Event, credited
Service shall include all Service with the Company or any parent corporation or
subsidiary corporation both before and after the Ownership Change Event. For the
purposes of this Agreement, an “Ownership Change Event” means the occurrence of
any of the following with respect to the Company: (a) the direct or indirect
sale or exchange by the shareholders of all or substantially all of the stock of
the Company; (b) a merger or consolidation in which the Company is a party;
(c) the sale, exchange, or transfer of all or substantially all of the assets of
the Company; or (d) a liquidation or dissolution of the Company.



8
WEST\245959304.8

--------------------------------------------------------------------------------



4.        RIGHT OF FIRST REFUSAL.


4.1        Grant of Right of First Refusal. Subject to the provisions of this
Section 4 and Section 5, the CEO may transfer any Vested Shares after holding
such shares for a minimum period of six months following the relevant Vesting
Date for the vesting of such Vested Shares, provided that a transfer to a
Permitted Transferee (as defined below) shall be permitted at any time. Except
as provided in Section 4.8 and subject to Section 5, in the event the CEO, the
CEO’s legal representative or other holder of the Remaining Shares proposes to
sell, exchange, transfer, pledge, or otherwise dispose of (including by gift or
operation of law) any Vested Shares (the “Transfer Shares”) to any person or
entity other than a Permitted Transferee, the Company shall have the right to
repurchase the Transfer Shares under the terms and subject to the conditions set
forth in this Section 4 (the “Right of First Refusal”).


For purposes of this Agreement, “Permitted Transferee” means a trust,
corporation, partnership or other entity meeting both of the following
conditions (i) the CEO has exclusive management authority (sole director, sole
general partner, sole manager, sole trustee, etc.); and (ii) the CEO or a
combination of the CEO, his spouse and any lineal descendant (whether natural or
adopted) has or have, as the case may be, 80% or more controlling or beneficial
interest, provided that if the CEO no longer has both exclusive management
authority and  an 80% or more controlling or beneficial  interest in the entity
(whether by himself or in combination with his spouse and any lineal descendant
(whether natural or adopted)), then such entity shall cease to be a Permitted
Transferee and any Shares transferred to any such entity shall immediately be
subject to the Right of First Refusal set forth in this Section 4.


4.2        Notice of Proposed Transfer. Prior to any proposed transfer of the
Transfer Shares, the CEO shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. If the CEO proposes to transfer any Transfer Shares to more
than one Proposed Transferee, the CEO shall provide a separate Transfer Notice
for the proposed transfer to each Proposed Transferee. The Transfer Notice shall
be signed by both the CEO and the Proposed Transferee and must constitute a
binding commitment of the CEO and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee to be subject to the Right of
First Refusal.


4.3        Bona Fide Transfer. If the Company determines that the information
provided by the CEO in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the CEO
written notice of the CEO’s failure to comply with the procedure described in
this Section 4, and the CEO shall have no right to transfer the Transfer Shares
without first complying with the procedure described in this Section 4. The CEO
shall not be permitted to transfer the Transfer Shares if the proposed transfer
is not bona fide.



9
WEST\245959304.8

--------------------------------------------------------------------------------



4.4        Exercise of Right of First Refusal. If the Company determines the
proposed transfer to be bona fide, the Company shall have the right to purchase
all, but not less than all, of the Transfer Shares (except as the Company and
the CEO otherwise agree) for a purchase price determined in accordance with
Section 4.5 by delivery to the CEO of a notice of exercise of the Right of First
Refusal within thirty (30) Business Days (as defined below) after the date the
Transfer Notice is delivered to the Company. The Company’s exercise or failure
to exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the CEO or issued by a person other than the CEO with respect to a proposed
transfer to the same Proposed Transferee. For purposes of this Agreement
“Business Day” means a day other than a Saturday, Sunday or day on which banking
institutions in Arizona are authorized or required to remain closed.


4.5        Payment of Repurchase Price. The repurchase price per Transfer Share
being repurchased pursuant to the Right of First Refusal shall be (a) if the
transfer is voluntary, the proposed transfer price and (b) if the transfer is a
bona fide gift or involuntary transfer, an amount as of the date of the Transfer
Notice based on the fair market value of the Transfer Shares as determined by
the Company in consultation with an independent valuation expert.


4.6        Failure to Exercise Right of First Refusal. If the Company fails to
exercise the Right of First Refusal in full (or to such lesser extent as the
Company and the CEO otherwise agree) within the period specified in Section 4.4
above, the CEO may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided the Proposed Transferee is an S-Corp Permitted Transferee, as described
in Section 5 (for as long as such Section remains in effect) and such transfer
occurs not later than ninety (90) days following delivery to the Company of the
Transfer Notice. The Company shall have the right to demand further assurances
from the CEO and the Proposed Transferee (in a form satisfactory to the Company)
that the transfer of the Transfer Shares was actually carried out on the terms
and conditions described in the Transfer Notice. No Transfer Shares shall be
transferred on the books of the Company until the Company has received such
assurances, if so demanded, and has approved the proposed transfer as bona fide.
Any proposed transfer on terms and conditions different from those described in
the Transfer Notice, as well as any subsequent proposed transfer by the CEO,
shall again be subject to the Right of First Refusal and shall require
compliance by the CEO with the procedure described in this Section 4.


4.7        Transferees of Transfer Shares. All transferees of the Transfer
Shares or any interest therein, other than the Company, shall be required as a
condition of such transfer to agree in writing (in a form satisfactory to the
Company) that such transferee shall receive and hold such Transfer Shares or
interest therein subject to all of the terms and conditions of this Agreement,
including this Section 4 providing for the Right of First Refusal with respect
to any subsequent transfer. Any sale or transfer of any Remaining Shares shall
be void unless the provisions of this Section 4 are met.



10
WEST\245959304.8

--------------------------------------------------------------------------------



4.8        Transfers Not Subject to Right of First Refusal. The Right of First
Refusal shall not apply to any transfer or exchange of the Remaining Shares if
such transfer or exchange is in connection with an Ownership Change Event. If
the consideration received pursuant to such transfer or exchange consists of
stock of the Company or of any parent corporation or subsidiary corporation,
such consideration shall remain subject to the Right of First Refusal unless the
provisions of Section 4.9 below result in a termination of the Right of First
Refusal.


4.9        Early Termination of Right of First Refusal. The other provisions of
this Agreement notwithstanding, the Right of First Refusal shall terminate and
be of no further force and effect upon (a) the occurrence of any event set forth
in Section 2.4, or (b) the existence of a public market for the class of shares
subject to the Right of First Refusal. A “public market” shall be deemed to
exist if (i) such stock is listed on a national securities exchange (as that
term is used in the Securities Exchange Act of 1934, as amended) or (ii) such
stock is traded on the over‑the‑counter market and prices therefor are published
daily on business days in a recognized financial journal.


5.        S CORPORATION STATUS.


5.1        Effect of S Corporation Status on Shares. The CEO acknowledges that
the Company has elected to be classified as an S Corporation for federal and
state income tax purposes and agrees to provide to the Company, immediately upon
the Company’s request, such properly signed consents or other documents as, in
the opinion of counsel for the Company, may be necessary or useful to
maintaining the Company’s status as an S Corporation. Except with the written
consent of the Company specifically referring to this Section 5, the following
provisions set forth in this Section 5 (the “S Corporation Provisions”) shall
apply to the Remaining Shares until such time as the Company ceases to qualify
as an S Corporation. The CEO further acknowledges that the Company may elect at
any time to terminate its classification as an S Corporation and agrees to
provide to the Company, immediately upon the Company’s request, such properly
signed consents or other documents as, in the opinion of counsel for the
Company, may be necessary or useful in assisting the Company to terminate its
status as an S Corporation.


5.2        Restriction on Transfer. Subject to the Company’s Right of First
Refusal, no transfer of any Remaining Shares by the CEO, whether voluntary or
involuntary, shall be effective unless (a) the proposed transferee is a
permitted shareholder of an S Corporation (an “S-Corp Permitted Transferee”);
and (b) the Company will not, as the result of such transfer, have more than one
hundred (100) shareholders within the meaning of Section 1361(b) of the Code or
become ineligible to retain its status as an S Corporation.


5.3        Restriction on Other Action. The CEO shall not take any action or
fail to take any action which shall result in the Company being unable to
maintain the Company’s status as an S Corporation. This provision shall require,
without limitation, that the CEO notify the Company in writing prior to the CEO
ceasing to qualify as an eligible

11
WEST\245959304.8

--------------------------------------------------------------------------------



shareholder of an S Corporation and permit the Company to repurchase all shares
of stock owned by the CEO.


5.4        Transfer by Trust. If any transfer by the CEO is by operation of law
or by right of succession under a revocable trust, the transferees shall be
obligated to make such transfers as shall reasonably be necessary, in the
opinion of counsel for the Company, to avoid termination of the Company’s status
as an S Corporation.


5.5        Other Restrictions. The provisions of this Section 5 are in addition
to the provisions of Section 4 hereof.


5.6        Ownership Change Event. Consideration consisting of stock of the
Company or a parent corporation or subsidiary corporation received pursuant to
an Ownership Change Event with respect to the Remaining Shares shall remain
subject to the S Corporation Provisions unless the provisions of Section 5.7
result in a termination of the S Corporation Provisions.


5.7        Termination of Restrictions. The restrictions imposed by this
Section 5 shall terminate upon the occurrence of the first of any of the
following events: (a) the written agreement of the Company and the CEO
terminating such restrictions, (b) the complete dissolution of the Company,
(c) the existence of a public market (as defined below) for the class of shares
subject to the S Corporation Provisions, or (d) a termination of the Company’s S
Corporation status pursuant to Section 1362(d) of the Code. A “public market”
shall be deemed to exist if (i) such stock is listed on a national securities
exchange (as that term is used in the Securities Exchange Act of 1934, as
amended) or (ii) such stock is traded on the over‑the‑counter market and prices
therefor are published daily on business days in a recognized financial journal.


6.        CONSENT OF SPOUSE.


If the CEO is married on the date of this Agreement, the CEO’s spouse shall
execute a Consent of Spouse in the form of Exhibit B hereto, effective on the
date hereof. Such consent shall not be deemed to confer or convey to the spouse
any rights in the Initial Shares that do not otherwise exist by operation of law
or the agreement of the parties. If the CEO should marry or remarry subsequent
to the date of this Agreement, the CEO shall within thirty (30) days thereafter
obtain his new spouse’s acknowledgment of and consent to the existence and
binding effect of all restrictions contained in this Agreement by signing an
additional Consent of Spouse in the form of Exhibit B.


7.        ESCROW.


7.1        Appointment of Agent. To ensure that shares subject to the Unvested
Share Reacquisition Right (the “Company Reacquisition Rights”) will be available
for reacquisition or repurchase by the Company, the CEO and the Company hereby
appoint the Secretary of the Company, or any other person designated by the
Company, as their agent and as

12
WEST\245959304.8

--------------------------------------------------------------------------------



attorney-in-fact for the CEO (the “Agent”) to hold any and all Remaining Shares
and to sell, assign and transfer to the Company any such Remaining Shares
reacquired or repurchased by the Company pursuant to the Company Reacquisition
Rights. The CEO understands that appointment of the Agent is a material
inducement to make this Agreement and that such appointment is coupled with an
interest and is irrevocable. The Agent shall not be personally liable for any
act the Agent may do or omit to do hereunder as escrow agent, agent for the
Company, or attorney in fact for the CEO while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.


7.2        Establishment of Escrow. The CEO authorizes the Company to deposit
with the Agent each certificate evidencing the Remaining Shares acquired
pursuant to this Agreement and an Assignment Separate from Certificate with
respect to the Remaining Shares duly endorsed (with date and number of shares
blank) in the form attached to the Agreement, to be held by the Agent under the
terms and conditions of this Section 7 (the “Escrow”). Upon the occurrence of an
Ownership Change Event or a change, as described in Section 7, in the character
or amount of any outstanding stock of the corporation the stock of which is
subject to the provisions of this Agreement, any and all new, substituted or
additional securities or other property to which the CEO is entitled by reason
of his or her ownership of the shares that remain, following such Ownership
Change Event or change described in Section 7, subject to any of the Company
Reacquisition Rights shall be immediately subject to the Escrow to the same
extent as the shares immediately before such event. The Company shall bear the
expenses of the Escrow.


7.3        Delivery of Shares to the CEO. The Escrow shall continue with respect
to any Remaining Shares for so long as such Remaining Shares remain subject to
any of the Company Reacquisition Rights. Upon termination of all of the Company
Reacquisition Rights with respect to the Remaining Shares, the Company shall so
notify the Agent and direct the Agent to deliver such number of Remaining Shares
to the CEO. As soon as practicable after receipt of such notice, the Agent shall
cause to be delivered to the CEO the Remaining Shares specified by such notice,
and the Escrow shall terminate with respect to such Remaining Shares.


7.4        Notices and Payments. In the event the Remaining Shares and any other
property held in escrow are subject to the Company’s exercise of any of its
Company Reacquisition Rights, the notices required to be given to the CEO shall
be given to the Agent, and any payment required to be given to the CEO shall be
given to the Agent. Within thirty (30) days after payment by the Company, the
Agent shall deliver the Remaining Shares and any other property which the
Company has reacquired to the Company and shall deliver the payment received
from the Company to the CEO.



13
WEST\245959304.8

--------------------------------------------------------------------------------



8.        ADJUSTMENT TO SHARES SUBJECT TO AGREEMENT.


If, from time to time during the term of this Agreement, there is any stock
dividend or liquidating dividend of cash or property, stock split, reverse stock
split, recapitalization, reclassification or other similar change in the
character or amount of any of the outstanding securities of the Company, then,
in such event any and all new, substituted or additional securities or other
property to which the CEO is entitled by reason of his ownership of Remaining
Shares will be immediately subject to the provisions of this Agreement on the
same basis as all Remaining Shares originally acquired hereunder, and will be
included in the word “Remaining Shares” for all purposes of this Agreement with
the same force and effect as the Remaining Shares presently subject to this
Agreement.


9.        TAX MATTERS.


9.1        Tax Withholding. At the time that this Agreement is executed, or at
any time thereafter as requested by the Company, the CEO hereby authorizes
withholding from payroll and any other amounts payable to the CEO, and otherwise
agrees to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company, if any,
which arise in connection with this Agreement, including, without limitation,
obligations arising upon (i) the transfer of the Initial Shares to the CEO, or
(ii) the lapsing of any restriction with respect to any Initial Shares. The CEO
is cautioned that the Company shall have no obligation to issue a certificate
for the Initial Shares or release Remaining Shares from the Escrow unless the
tax withholding obligations of the Company have been satisfied.


9.2        Election Under Section 83(b) of the Code.


(a)        The CEO understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Initial Shares, if
anything, and the fair market value of the Initial Shares as of the date any
restrictions on the Initial Shares lapse. In this context, “restriction” means
the right of the Company to reacquire the Initial Shares pursuant to the
Unvested Share Reacquisition Right contained in this Agreement. The CEO
understands that he or she may elect to be taxed at the time the Initial Shares
are acquired rather than when and as the Unvested Share Reacquisition Right
expires by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days from the date of acquisition. The CEO
understands that failure to make this filing timely will result in the
recognition of ordinary income by the CEO, as the Unvested Share Reacquisition
Right lapses, on the difference between the purchase price, if anything, and the
fair market value of the Initial Shares at the time such restrictions lapse. The
CEO further understands, however, that if Unvested Shares with respect to which
an election under Section 83(b) has been made are forfeited to the Company
pursuant to its Unvested Share Reacquisition Right, such forfeiture will be
treated as a sale on which there is realized a loss equal to the excess (if any)
of the amount paid (if any) by the CEO for the forfeited shares over the amount
realized (if any) upon their forfeiture. If the CEO has paid nothing for the
forfeited shares and has received no payment upon their forfeiture, the CEO
understands that he or she will be unable to recognize any loss on

14
WEST\245959304.8

--------------------------------------------------------------------------------



the forfeiture of the Unvested Shares even though the CEO incurred a tax
liability by making an election under Section 83(b).


(b)        The CEO understands that he or she should consult with his or her tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the Effective Date. (A sample form of Section 83(b)
Election is attached as Exhibit C to this Agreement.) Failure to file an
election under Section 83(b), if appropriate, may result in adverse tax
consequences to the CEO. The CEO acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the CEO of the
acquisition of Initial Shares hereunder. AN ELECTION UNDER SECTION 83(b) MUST BE
FILED WITHIN 30 DAYS AFTER THE DATE ON WHICH THE CEO ACQUIRES THE SHARES. THIS
TIME PERIOD CANNOT BE EXTENDED. THE EMPLOYEE ACKNOWLEDGES THAT TIMELY FILING OF
A SECTION 83(b) ELECTION IS THE CEO’S SOLE RESPONSIBILITY, EVEN IF THE CEO
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS BEHALF.


9.3        Valuation of the Shares.


(a)        The Initial Shares have been valued by the Company, and the Company
believes this valuation represents a fair attempt at reaching an accurate
appraisal of their worth. The CEO understands, however, that the Company can
give no assurances that such valuation is in fact the fair market value of the
Initial Shares and that it is possible that with the benefit of hindsight, the
Internal Revenue Service would successfully assert that the value of the Initial
Shares on any relevant date is greater than so determined.


(b)        If the Internal Revenue Service were to succeed in a tax
determination under the Code that the Initial Shares received have a value
greater than that determined by the Company, the additional value would
constitute ordinary income as of the date of the CEO’s realization of income.
The additional taxes (and interest) due would be payable by the CEO, and there
is no provision for the Company to reimburse him or her for that tax liability,
and the CEO assumes all responsibility for such potential tax liability. Under
present law, in the event such additional value would represent more than
twenty-five (25%) of the CEO’s gross income for the year in which the value of
the shares were taxable, the Internal Revenue Service would have six (6) years
from the due date for filing the return (or the actual filing date of the return
if filed thereafter) within which to assess the CEO the additional tax and
interest which would then be due. The Company undertakes no obligation to inform
the CEO of any change in the tax laws which may effect this Agreement or its
consequences.


10.        EMPLOYMENT MATTERS.


Nothing in this Agreement will create in any manner whatsoever an employment
agreement between Company and the CEO or affect in any manner the right or power
of the Company, or a parent corporation or subsidiary corporation, to terminate
the CEO’s Service for

15
WEST\245959304.8

--------------------------------------------------------------------------------



any reason or no reason, with or without cause, subject to any other agreements
between Company and the CEO.


11.        RIGHTS AS A SHAREHOLDER.


11.1        On the Effective Date, the CEO shall become the record holder of the
Remaining Shares, entitled, in addition to dividends and distributions, if any,
to voting rights and other rights of a holder thereof, subject to the provisions
of this Agreement. Subject to the provisions of this Agreement, the CEO shall,
during its term, have all rights and privileges of a shareholder with respect to
Remaining Shares deposited in escrow.


11.2        Notwithstanding the foregoing, dividend payments (“Dividends”) with
respect to the Remaining Shares shall be made in the following manner:


(a)    On or before April 15 of each year, the Company shall distribute on a pro
rata basis as Dividends to the CEO or any or any person to which any Remaining
Shares are transferred pursuant to this Agreement (a “Holder”), as the case may
be, as the case may be, regardless of whether any Remaining Shares are Vested
Shares or Unvested Shares, an amount to satisfy the CEO’s or such Holder’s
individual federal and state income tax obligations with respect to the CEO’s or
such Holder’s share of profits of the Company (the “Required Tax Distribution”).
The Required Tax Distribution shall be determined by multiplying (i) the amount
of profits attributable to the CEO’s or such Holder’s ownership interest in the
Remaining Shares (as determined by reference to the CEO’s or the Holder’s Form
K-1 to be prepared by the Company) by (ii) the maximum marginal federal and
state individual income tax rates applicable as of the date of such distribution
(assuming a full deduction for state income taxes in computing federal income
taxes).


(a)        Any Dividends distributed in amounts exceeding the Required Tax
Distribution (the “After-Tax Dividends”) shall be distributed directly to the
CEO or any Holder, as the case may be, on a pro rata basis in respect of each
shareholder’s respective ownership of the Remaining Shares.


12.        RESTRICTIONS ON TRANSFER OF SHARES.


No shares acquired pursuant to this Agreement may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the CEO), assigned, pledged, hypothecated or otherwise disposed of, including
by operation of law, in any manner which violates any of the provisions of this
Agreement and, except pursuant to an Ownership Change Event, until the date on
which such shares become Vested Shares, and any such attempted disposition shall
be void. The Company shall not be required (a) to transfer on its books any
shares which shall have been transferred in violation of any of the provisions
set forth in this Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares shall have been so transferred. In the event of any breach or
default of CEO under this Section 12, then in addition to all other rights and
remedies of the Company, all Unvested Shares shall automatically and

16
WEST\245959304.8

--------------------------------------------------------------------------------



immediately be surrendered to the Company and cancelled without any payment to
the CEO for such Unvested Shares.


13.        PUBLIC OFFERING.


The CEO hereby agrees that in the event of any underwritten public offering of
stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act
of 1933 (the “Securities Act”), the CEO shall not offer, sell, contract to sell,
pledge, hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that except as otherwise provided below such
period of time shall not exceed one hundred eighty (180) days (the “Restricted
Period”) from the effective date of the registration statement to be filed in
connection with such public offering. If either (a) during the last 17 days of
the Restricted Period the Company issues an earnings release or material news or
a material event relating to the Company occurs or (b) prior to the expiration
of the Restricted Period, the Company announces that it will release earnings
results during the 16‑day period beginning on the last day of the Restricted
Period, then the restrictions imposed by this Section shall continue to apply
until the expiration of the 18‑day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. The
foregoing limitation shall not apply to shares registered in the public offering
under the Securities Act.


14.        LEGENDS.


The Company may at any time place legends referencing the Unvested Share
Reacquisition Right, the S Corporation Provisions and any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Agreement. The CEO shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to the Agreement in the
possession of the CEO in order to carry out the provisions of this Section.
Unless otherwise specified by the Company, legends placed on such certificates
may include, but shall not be limited to, the following:


14.1        “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 OR RULE 701 UNDER THE ACT, OR THE CORPORATION RECEIVES
AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY
TO THE CORPORATION, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT.”

17
WEST\245959304.8

--------------------------------------------------------------------------------





14.2        “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE RIGHTS IN FAVOR OF THE CORPORATION OR
ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”


15.        REPRESENTATIONS AND WARRANTIES OF CEO.


In connection with the acquisition of the Initial Shares pursuant to this
Agreement, the CEO hereby agrees, represents and warrants as follows:


15.1        Investment Intent. The CEO is acquiring the Initial Shares solely
for the CEO’s own account for investment and not with a view to or for sale in
connection with any distribution of the Initial Shares or any portion thereof
and not with any present intention of selling, offering to sell or otherwise
disposing of or distributing the Initial Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the
Securities Act. The CEO further represents that the entire legal and beneficial
interest of the Initial Shares is being acquired, and will be held, for the
account of the CEO only and neither in whole nor in part for any other person.


15.2        Absence of Solicitation. The CEO was not presented with or solicited
by any form of general solicitation or general advertising, including, but not
limited to, any advertisement, article, notice, or other communication published
in any newspaper, magazine, or similar media, or broadcast over television,
radio or similar communications media, or presented at any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.


15.3        Capacity to Protect Interests. The CEO has either (a) a preexisting
personal or business relationship with the Company or any of its officers,
directors, or controlling persons, consisting of personal or business contacts
of a nature and duration to enable the CEO to be aware of the character,
business acumen and general business and financial circumstances of the person
with whom such relationship exists, or (b) such knowledge and experience in
financial and business matters (or has relied on the financial and business
knowledge and experience of the CEO’s professional advisor who is unaffiliated
with and who is not, directly or indirectly, compensated by the Company or any
affiliate or selling agent of the Company) as to make the CEO capable of
evaluating the merits and risks of the investment in Shares acquired pursuant to
this Agreement and to protect the CEO’s own interests in the transaction, or (c)
both such relationship and such knowledge and experience.


15.4        Restricted Securities. The CEO understands and acknowledges that:



18
WEST\245959304.8

--------------------------------------------------------------------------------



(a)        The issuance of the Initial Shares to the CEO has not been registered
under the Securities Act, and the Initial Shares must be held indefinitely
unless a transfer of the Initial Shares is subsequently registered under the
Securities Act or an exemption from such registration is available, and that the
Company is under no obligation to register the Remaining Shares;


(b)        The Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.


15.5        Disposition Under Rules 144 and 701. The CEO understands that the
Initial Shares are restricted securities within the meaning of Rule 144
promulgated under the Securities Act; that the exemption from registration under
Rule 144 will not be available in any event for at least six months from the
date of acquisition of the Initial Shares, and even then will not be available
unless (a) a public trading market then exists for the Common Stock, (b)
adequate information concerning the Company is then available to the public, and
(c) other terms and conditions of Rule 144 are complied with; and that any sale
of the Remaining Shares may be made only in limited amounts in accordance with
such terms and conditions. The CEO further understands that the resale
provisions of Rule 701, if available, will not apply until 90 days after the
Company becomes subject to the reporting obligation under the Exchange Act.
There can be no assurance that the requirements of Rule 144 or Rule 701 will be
met, or that the Remaining Shares will ever be saleable.


16.        DRIVETIME AUTOMOTIVE GROUP, INC. RESTRICTED STOCK PLAN.


16.1        Simultaneous Agreement. The parties acknowledge and agree that this
Agreement is being entered into simultaneously with, and is contingent upon,
execution of a Restricted Stock Agreement by and between DriveTime Automotive
Group, Inc., a Delaware corporation, and the CEO (the “DTAG Agreement”). The
terms of the DTAG Agreement are substantially identical to the terms of this
Agreement, except that the DTAG Agreement provides for issuance of an identical
number of shares of Common Stock of DriveTime Automotive Group, Inc. to the CEO
and all provisions governing the DTAG Agreement relate to shares of Common Stock
of DriveTime Automotive Group, Inc.. The parties acknowledge and agree that any
exercise of redemption rights, rights of first refusal, repurchase rights, put
rights, or any other rights, duties or obligations set forth herein with respect
to the Remaining Shares shall be exercised simultaneously for an equivalent
number of shares of Common Stock of DriveTime Automotive Group, Inc. pursuant to
the corresponding provisions of the DTAG Agreement.


17.        MISCELLANEOUS.


17.1        Administration. All questions of interpretation concerning this
Agreement shall be determined by the Board of Directors of the Company. All
determinations by the Board shall be final and binding upon all persons having
an interest in the Initial Shares. Any officer of the Company, other than the
CEO, shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of

19
WEST\245959304.8

--------------------------------------------------------------------------------



or which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, or election.


Notwithstanding the foregoing, to ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, the CEO and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Maricopa
County, Arizona, to be mutually agreed upon by the CEO and the Company. In the
event that the Company and the CEO cannot agree upon a single arbitrator, each
party will appoint one individual approved by the American Arbitration
Association to hear and determine the dispute within twenty (20) days after
receipt of notice of arbitration from the noticing party. The two (2)
individuals so chosen will select a third impartial arbitrator. The majority
decision of the arbitrators will be final and binding upon the parties to the
arbitration. If either party fails to designate its arbitrator within twenty
(20) days after delivery of the notice provided for in this paragraph, then the
arbitrator designated by the one (1) party will act as the sole arbitrator and
will be considered the single, mutually approved arbitrator to resolve the
controversy. In the event the parties are unable to agree upon a rate of
compensation for the arbitrators, they will be compensated for their services at
a rate to be determined by the American Arbitration Association. By agreeing to
this arbitration procedure, both the CEO and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator(s) shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the essential findings and conclusions of the arbitrator(s) and a
statement of the award. The arbitrator(s) shall be authorized to award any or
all remedies that the CEO or the Company would be entitled to seek in a court of
law. Nothing in this Agreement is intended to prevent either the CEO or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.


This Agreement does not prohibit the CEO from pursuing an administrative claim
with a local, state or federal administrative body such as the Equal Employment
Opportunity Commission or the workers’ compensation board.


17.2        Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature or at such other
address as such party may designate in writing from time to time to the other
party.


17.3        Further Action. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.



20
WEST\245959304.8

--------------------------------------------------------------------------------



17.4        Binding Effect. Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.


17.5        Integrated Agreement; Amendment. This Agreement, together with the
exhibits hereto, constitute the entire understanding and agreement of the CEO
and the Company with respect to the subject matter contained herein and therein
and there are no agreements, understandings, restrictions, representations, or
warranties among the CEO and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein. No amendment or
addition hereto will be deemed effective unless agreed to in writing by the
parties hereto.


17.6        Specific Performance. The CEO agrees that the Company will be
entitled to a decree of specific performance of the terms hereof or an
injunction restraining violation of this Agreement, said right to be in addition
to any other remedies available to the Company.


17.7        Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder will be deemed a waiver thereof, nor will any
such failure or delay, or any single or partial exercise of any such right,
preclude any further or other exercise of such right or any other right.


17.8        Validity. If any provision of this Agreement, or the application
thereof, is for any reason and to any extent determined by a court of competent
jurisdiction to be invalid or unenforceable, the remainder of this Agreement and
the application of such provision to other persons or circumstances will be
interpreted so as best to reasonably effect the intent of the parties hereto.
The parties agree to use their best efforts to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
which will achieve, to the greatest extent possible, the economic, business and
other purposes of the void or unenforceable provision.


17.9        Construction. Captions and titles contained in this Agreement are
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.


17.10        Counterparts. This Agreement may be executed in counterparts, each
of which will be an original and all of which together will constitute one and
the same agreement.


17.11        Applicable Law. This Agreement shall be governed by the laws of the
State of Arizona as such laws are applied to agreements between Arizona
residents entered into and to be performed entirely within the State of Arizona.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]

21
WEST\245959304.8

--------------------------------------------------------------------------------







DT ACCEPTANCE CORPORATION




Date:                         By:                         


Title:     


Address:    










ACCEPTANCE


The CEO represents that the CEO has read and is familiar with the terms and
provisions of this Agreement, including the Unvested Share Reacquisition Right
set forth in Section 3, the Right of First Refusal Set Forth in Section 4 and
the S Corporation Provisions set forth in Section 5, and hereby accepts the
Initial Shares subject to all of the terms and provisions hereof. The CEO hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors of the Company upon any questions
arising under this Agreement.






Date:                                                    
Raymond C. Fidel


CEO Address:
                                
                                





WEST\245959304.8

--------------------------------------------------------------------------------




SCHEDULE I




EXAMPLE VESTING CALCULATIONS
UPON A PERFORMANCE SHORTFALL


Scenario A: The Consolidated Company’s Trailing Twelve Month's Economic Earnings
are $60,000,000 for the twelve-month period ending on the First Vesting Date,
$80,000,000 for the twelve-month period ending on the Second Vesting Date and
$70,000,000 for the twelve-month period ending on the Third Vesting Date.


The resulting Performance Ratio at each Vesting Date is:


First Vesting Date:    $60,000,000 / $70,000,000 = 0.857
Second Vesting Date:    $80,000,000 / $70,000,000 = 1.143 (deemed to be 1.0)
Third Vesting Date:    $70,000,000 / $70,000,000 = 1.0


Therefore, 85.7% of one third of the Performance Shares (or 28.57% of the
Performance Shares) vest on the First Vesting Date, and, absent application of
Section 2.3(b), 100.0% of one third of the Performance Shares vest on each of
the Second and Third Vesting Dates for total vesting of 95.24% of the
Performance Shares.


However, applying Section 2.3(b), at the Second Vesting Date, $10,000,000 of the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the Second Vesting Date would be applied to the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the First Vesting Date, as follows:


Excess of Trailing Twelve Month's Economic Earnings for the twelve-month period
ending on the Second Vesting Date over $70,000,000:
$80,000,000 - $70,000,000 = $10,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the First Vesting Date
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the First Vesting Date of 1.0.


Therefore, after applying Section 2.3(b), at the Second Vesting Date, the
portion of the Performance Shares that did not vest at the First Vesting Date
will be fully vested and 100.0% of one third of the Performance Shares will have
vested at each of the Second and Third Vesting Dates.

WEST\245959304.8

--------------------------------------------------------------------------------




Scenario B: The Consolidated Company’s Trailing Twelve Month's Economic Earnings
is $60,000,000 for the twelve-month period ending on the First Vesting Date,
$70,000,000 for the twelve-month period ending on the Second Vesting Date and
$80,000,000 for the twelve-month period ending on the Third Vesting Date.


The resulting Performance Ratio at each Vesting Date is:


First Vesting Date:    $60,000,000 / $70,000,000 = 0.857
Second Vesting Date:    $70,000,000 / $70,000,000 = 1.0
Third Vesting Date:    $80,000,000 / $70,000,000 = 1.143 (deemed to be 1.0)


Analysis is similar to Scenario A, however Section 2.3(b) will not be applied
until the Third Vesting Date. At the Third Vesting Date, $10,000,000 of the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the Third Vesting Date would be applied to the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the First Vesting Date, as follows:


Excess of Trailing Twelve Month's Economic Earnings for the twelve-month period
ending on the Third Vesting Date over $70,000,000:
$80,000,000 - $70,000,000 = $10,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the First Vesting Date
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the First Vesting Date of 1.0.


Therefore, after applying Section 2.3(b), at the Third Vesting Date, the portion
of Performance Shares that did not vest at the First Vesting Date will be fully
vested and 100.0% of one third of the Performance Shares will have vested at
each of the Second and Third Vesting Dates.







WEST\245959304.8

--------------------------------------------------------------------------------




Scenario C: The Consolidated Company’s Trailing Twelve Month's Economic Earnings
is $80,000,000 for the twelve-month period ending on the First Vesting Date,
$70,000,000 for the twelve-month period ending on the Second Vesting Date, and
$60,000,000 for the twelve-month period ending on the Third Vesting Date.


The resulting Performance Ratio at each Vesting Date is:


First Vesting Date:    $80,000,000 / $70,000,000 = 1.143 (deemed to be 1.0)
Second Vesting Date:    $70,000,000 / $70,000,000 = 1.0
Third Vesting Date:    $60,000,000 / $70,000,000 = 0.857


Section 2.3(b) provides for excess Trailing Twelve Month's Economic Earnings in
a prior period to be carried forward to a later period or backward to an earlier
period. Accordingly, an excess over $70,000,000 for the Trailing Twelve Month's
Economic Earnings for the twelve-month period ending on the First Vesting Date
can be used to calculate subsequent Catch-Up Ratios under Section 2.3(b). Thus,
at the Third Vesting Date, and since the Performance Ratio was achieved at the
Second Vesting Date, $10,000,000 of the Trailing Twelve Month's Economic
Earnings of the Consolidated Company for the twelve-month period ending on the
First Vesting Date would be applied to the Trailing Twelve Month's Economic
Earnings of the Consolidated Company for the twelve-month period ending on the
Third Vesting Date, as follows:


Excess of Trailing Twelve Month's Economic Earnings for the twelve-month period
ending on the First Vesting Date over $70,000,000:
$80,000,000 - $70,000,000 = $10,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the Third Vesting Date
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the Third Vesting Date of 1.0.


Therefore, 100.0% of one third of the Performance Shares will have vested at
each of the First Vesting Date, the Second Vesting Date and the Third Vesting
Date.





WEST\245959304.8

--------------------------------------------------------------------------------




Scenario D: The Consolidated Company’s Trailing Twelve Month's Economic Earnings
is $60,000,000 for the twelve-month period ending on the First Vesting Date,
$80,000,000 for the twelve-month period ending on the Second Vesting Date, and
$60,000,000 for the twelve-month period ending on the Third Vesting Date.


The resulting Performance Ratio at each Vesting Date is:


First Vesting Date:    $60,000,000 / $70,000,000 = 0.857
Second Vesting Date:    $80,000,000 / $70,000,000 = 1.143 (deemed to be 1.0)
Third Vesting Date:    $60,000,000 / $70,000,000 = 0.857


Therefore, 85.7% of one third of the Performance Shares (or 28.57% of the
Performance Shares) vest on the First Vesting Date, and, absent application of
Section 2.3(b), 100.0% of one third of the Performance Shares vest on the Second
Vesting Date and 85.7% of one third of the Performance Shares (28.57%) vest on
the Third Vesting Date for total vesting of 90.48% of the Performance Shares.


However, applying Section 2.3(b), at the Second Vesting Date, $10,000,000 of the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the Second Vesting Date would be applied to the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the First Vesting Date, as follows:


Excess of Trailing Twelve Month's Economic Earnings for the twelve-month period
ending on the Second Vesting Date over $70,000,000:
$80,000,000 - $70,000,000 = $10,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the First Vesting Date
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the First Vesting Date of 1.0.


Therefore, after applying Section 2.3(b), at the Second Vesting Date, the
portion of Performance Shares that did not vest at the First Vesting Date will
be fully vested and 100.0% of one third of the Performance Shares will have
vested as of the Second Vesting Date.


Section 2.3(b) provides for excess Trailing Twelve Month's Economic Earnings in
a prior period to be carried forward to a later period or backward to an earlier
period. Accordingly, an excess over $70,000,000 for the Trailing Twelve Month's
Economic Earnings for the twelve-month period ending on the Second Vesting Date
can be used to calculate subsequent Catch-Up Ratios under Section 2.3(b). In the
example, however, the excess Trailing Twelve Month's Economic

WEST\245959304.8

--------------------------------------------------------------------------------




Earnings for the twelve-month period ending on the Second Vesting Date have been
carried back to the First Vesting Date and there are no further excess earnings
to be carried forward to the Third Vesting Date. Therefore, 100.0% of one third
of the Performance Shares will have vested at each of the First and Second
Vesting Dates, 85.7% of one third of the Performance Shares will have vested at
the Third Vesting Date, and the remaining Performance Shares that did not vest
at the Third Vesting Date will be canceled.



WEST\245959304.8

--------------------------------------------------------------------------------




Scenario E: The Consolidated Company’s Trailing Twelve Month's Economic Earnings
is $60,000,000 for the twelve-month period ending on the First Vesting Date,
$90,000,000 for the twelve-month period ending on the Second Vesting Date, and
$60,000,000 for the twelve-month period ending on the Third Vesting Date.


The resulting Performance Ratio at each Vesting Date is:


First Vesting Date:    $60,000,000 / $70,000,000 = 0.857
Second Vesting Date:    $90,000,000 / $70,000,000 = 1.286 (deemed to be 1.0)
Third Vesting Date:    $60,000,000 / $70,000,000 = 0.857


Therefore, 85.7% of one third of the Performance Shares (or 28.57% of the
Performance Shares) vest on the First Vesting Date, and, absent application of
Section 2.3(b), 100.0% of one third of the Performance Shares (or 33.33% of the
Performance Shares) vest on the Second Vesting Date and 85.7% of one third of
the Performance Shares (or 28.57% of the Performance Shares) vest on the Third
Vesting Date for total vesting of 90.47% of the Performance Shares.


However, applying Section 2.3(b), at the Second Vesting Date, $10,000,000 of the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the Second Vesting Date would be applied to the
Trailing Twelve Month's Economic Earnings of the Consolidated Company for the
twelve-month period ending on the First Vesting Date, as follows:


Excess of Trailing Twelve Month's Economic Earnings for the twelve-month period
ending on the Second Vesting Date over $70,000,000:
$90,000,000 - $70,000,000 = $20,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the First Vesting Date
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the First Vesting Date of 1.0.


Therefore, after applying Section 2.3(b), at the Second Vesting Date, all of the
Performance Shares that did not vest at the First Vesting Date will now be fully
vested (for vesting of 100.0% of one third of the Performance Shares applicable
to the First Vesting Date) and 100.0% of one third of the Performance Shares
will have vested at the Second Vesting Date.


Section 2.3(b) provides for excess Trailing Twelve Month's Economic Earnings in
a prior period to be carried forward to a later period or backward to an earlier
period. Accordingly, an excess over $70,000,000 for the Trailing Twelve Month's
Economic Earnings for the twelve-month period ending on the Second Vesting Date
can be used to calculate subsequent Catch-Up Ratios

WEST\245959304.8

--------------------------------------------------------------------------------




under Section 2.3(b). Accordingly, at the Third Vesting Date, the remaining
$10,000,000 of the excess Trailing Twelve Month's Economic Earnings of the
Consolidated Company for the twelve-month period ending on the Second Vesting
Date would be applied to the Trailing Twelve Month's Economic Earnings of the
Consolidated Company for the twelve-month period ending on the Third Vesting
Date, as follows:


Remaining Excess of Trailing Twelve Month's Economic Earnings for the
twelve-month period ending on the Second Vesting Date over $70,000,000:
$(90,000,000 - $10,000,000) - $70,000,000 = $10,000,000


Excess applied to Trailing Twelve Month's Economic Earnings for the twelve-month
period ending on the Third Vesting Date (giving effect to adjustment made at
Second Vesting Date)
$60,000,000 + $10,000,000 = $70,000,000


Calculation of Catch-Up Ratio
$70,000,000 / $70,000,000 = 1.0
    
Resulting in a Catch-Up Ratio applicable to the Third Vesting Date of 1.0.


Therefore, after applying Section 2.3(b) at both the Second Vesting Date and the
Third Vesting Date, the portion of Performance Shares that did not vest at the
First Vesting Date has become fully vested and 100.0% of one third of the
Performance Shares will have vested at each of the Second Vesting Date and the
Third Vesting Date.



WEST\245959304.8

--------------------------------------------------------------------------------




EXHIBIT A








DT ACCEPTANCE CORPORATION


FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE





WEST\245959304.8

--------------------------------------------------------------------------------








ASSIGNMENT SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto
_____________________________________________________________
_______________________________________ (_________________) shares of the
Capital Stock of DT Acceptance Corporation, an Arizona corporation, standing in
the undersigned’s name on the books of said corporation represented by
Certificate No._______________ herewith and does hereby irrevocably constitute
and appoint _____________________________ Attorney to transfer the said stock on
the books of said corporation with full power of substitution in the premises.


Dated:                     




____________________________________
Signature


























Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
reacquisition and repurchase rights set forth in the Restricted Stock Agreement
without requiring additional signatures on the part of the CEO.

WEST\245959304.8

--------------------------------------------------------------------------------




EXHIBIT B




DT ACCEPTANCE CORPORATION


FORM OF CONSENT OF SPOUSE





WEST\245959304.8

--------------------------------------------------------------------------------




CONSENT OF SPOUSE




I, _______________________________, spouse of Raymond C. Fidel, acknowledge that
I have read the Restricted Stock Agreement dated as of ______________, 2014, to
which this Consent is attached as Exhibit B (the “Agreement”) and that I know
its contents. I am aware that by its provisions that certain restrictions are
imposed upon the sale or other disposition of the shares.


I hereby agree that my interest, if any, in the shares subject to the Agreement
will be irrevocably bound by the Agreement and further understand and agree that
any community property interest I may have in the shares will be similarly bound
by the Agreement.


I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
waive such right.






Date:                                                     
Signature





WEST\245959304.8

--------------------------------------------------------------------------------




EXHIBIT C








DT ACCEPTANCE CORPORATION


FORM OF SECTION 83(b) ELECTION





WEST\245959304.8

--------------------------------------------------------------------------------




Department of the Treasury
Internal Revenue Service
Fresno, CA 93888


Re:    Section 83(b) Election


Dear Sir or Madam:


The following information is submitted pursuant to Section 1.83-2 of the
Treasury Regulations in connection with this election by the undersigned under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).


1.    The name, address and taxpayer identification number of the taxpayer are:


Name:                                     


Address:                                 


                                            


Social Security Number:                        


2.
The following is a description of each item of property with respect to which
the election is made:



0.72 shares of common stock of DT Acceptance Corporation (the “Shares”),
acquired from DT Acceptance Corporation (the “Company”) pursuant to a restricted
stock grant.


3.
The property was transferred to the undersigned on:



Restricted stock grant date: ________________________


The taxable year for which the election is made is:


Calendar Year 2014


4.
The nature of the restriction to which the property is subject:



The Shares are subject to automatic forfeiture to the Company upon the cessation
of service of the taxpayer prior to the vesting of such Shares. This forfeiture
provision lapses with regard to a portion of the Shares based upon the continued
performance of services by the taxpayer over time and with regard to a portion
of the Shares based upon the achievement of financial milestones by the Company.



WEST\245959304.8

--------------------------------------------------------------------------------




5.
The following is the fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) of each property with respect to which the election is made:



$__________________ (_____________ Shares at $__________ per share).


The property was transferred to the taxpayer pursuant to the grant of an award
of restricted stock.


6.
The following is the amount paid for the property:



No monetary consideration was provided in exchange for the Shares.


7.
A copy of this election has been furnished to the Company, the corporation for
which the services were performed by the undersigned.



Please acknowledge receipt of this election by date or received-stamping the
enclosed copy of this letter and returning it to the undersigned. A
self-addressed stamped envelope is provided for your convenience.




Very truly yours,






Date:                     




Enclosures
cc: DT Acceptance Corporation







2
WEST\245959304.8